Opinion of the cotjet'íby
JUDGE PAYNTER
Reversing.
Upon the claim that appellant had violated section 576, Kentucky 'Statutes, it was indicted and convicted. The section reads as follows: “Every corporation organized under the laws of Ühis State, and every corporation doing •business in this State, shall, .in a conspicuous place, on its principal place or places of business, in'letter® .sufficiently large to be easily read, have painted or printed the ■corporate name of such corporation, and immediately under the same, in like manner, shall be printed or painted the word 'Incorporated.’ And immediately under the name of such corporation, upon all printed or -advertising matter used-' by such corporation, except railroad companies, banks, trust companies, insurance companies and building and loan associations, shall appear in letters sufficiently large to be easily read, the word 'Incorporated.’ Any corporation which shall fail or refuse to comply with the provisions of this act shall be subject to a fine of not less than one hundred dollars and not more than five hundred dollars.” The indictment charges that the appellant did unlawfully fail and refuse to have on its “.principal place of business in the city of Marion, Crittenden county, Kentucky, in a conspicuous place, in letters .sufficiently large to be easily read, painted or printed its ■corporate name, and immediately under the name of ®aid corporation the word 'Incorporated.’ ” It is insisted that the demurrer to the indictment should have been sustained. It will be observed that the indictment charges that *823it failed to have painted or printed its corporate name,, with the word “Incorporated,” on its principal place of business in the city of Marion, Crittenden county, Ky. The indictment does not’charge that the appellant’s principal place of business, or one of its principal places of business, was in the city and county named. It may be true that there was a failure to have the painted or printed words on its place of business in Marion, and still be true that it had the painting or printing required by the-statute on its principal place or principal places of business in the State. .Webster’s International Dictionary defines “principal” as follows: “Highest in rank, authority, character, importance, or degree; most considerable or important; chief; .main; as, the principal officers of a government; the principal men of a State; the principal productions of a country; the principal arguments in a case.” The Legislature must be credited with a knowledge of the meaning of words. Section 460, Kentucky Statutes, furnishes us with a rule for construing words,, as follows: “All words and phrases shall be construed and understood according to the common and approved usage of language.” ’When the Legislature used the word “principal,” it did not mean “every” place of business. It meant just what it said, — principal place or places of business. The word “principal” is an adjective qualifying each of the words “place” and “place's.” An incorporated company could have one or more principal places-of business depending entirely upon the method of conducting its business. The appellant, for instance, could have at Lexington a place of business where all its business for the eastern section of the State is conducted,, and one at Louisville, where all the business in the west*824•ern end of the State is conducted, and each would be a principal place of business. It might have both of such principal places of business in the same city. It is easy' to see some corporations might have two principal place's of business in the same city. If the Legislature had intended that the painting or printing required by the statute should be at every place where a corporation conducted .business, it would have said so, and not have used a word that conveyed the idea that it was to be done at particular places. The demurrer should have been sustained to the indictment. The judgment is reversed for proceedings consistent with this opinion.